 

Exhibit 10.1

 

SEPARATION AND CONSULTING AGREEMENT

 

This SEPARATION AND CONSULTING AGREEMENT (the “Agreement”) is entered into on
October 31, 2020, by and between Kubient, Inc., a Delaware corporation with its
principal business location in New York, ("Kubient") and Peter Bordes, a
resident of New York (“Bordes”).

 

WHEREAS, Bordes is employed by Kubient as its Chief Executive Officer under the
terms of an employment agreement with Kubient dated May 15, 2019 (the
“Employment Agreement”) and a Proprietary Information and Inventions Agreement
dated June 1, 2019 (the “Confidentiality Agreement”);

 

WHEREAS, Bordes is resigning his employment with Kubient under the terms of this
Agreement and the parties desire that Bordes will continue to provide certain
consulting services to Kubient in order to assure an orderly transition of his
duties and responsibilities to successors;

 

WHEREAS, the parties are entering into this Agreement to specify the following:
(i) the date of Bordes’ resignation; (ii) amounts to be paid upon his
resignation and thereafter, including certain additional consideration provided
to Bordes; (iii) the terms of Bordes’ consulting services to Kubient; (iv)
acknowledge Bordes’ continuing agreement to be bound by certain restrictive
covenants contained in the Confidentiality Agreement; and (v) a release and
waiver of all claims by Bordes based on his provision of services to Kubient;

 

NOW, THEREFORE, based on the foregoing premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree:

 

1.       Resignation From Employment.

 

(a)       Separation Date. Bordes’ resigns from employment with Kubient,
effective 5:00 p.m., Eastern Time, October 31, 2020 (the “Separation Date”). As
of the Separation Date, Bordes hereby also relinquishes all officer appointments
he then holds with Kubient and any of its “Affiliates” (as defined below).
However, subject to the terms for continued board service under Kubient’s
bylaws, Bordes will continue to serve on Kubient’s board of directors following
the Separation Date. For purposes of this Agreement, an “Affiliate” is any
business entity that directly, or indirectly through one or more intermediaries,
either controls, or is controlled by, Kubient.

 

(b)       Post-Employment Consulting. Following the Separation Date, Bordes will
be available to Kubient to provide consulting services under the terms provided
in Section 4.

 

(c)       Effect of Prior Agreements. The obligations of Kubient under the terms
of this Agreement supersede and replace Kubient’s obligations to Bordes under
the Employment Agreement. However, Bordes will continue to be subject to the
restrictions contained in the Confidentiality Agreement following his
resignation of employment that is provided for in this Agreement.

 

(d)       Return of Property. Bordes hereby acknowledges and agrees that all
Personal Property (as defined below) and equipment furnished to, or prepared by,
Bordes in the course of, or incident to, his employment, belongs to Kubient and
shall be promptly returned to Kubient at the end of the Consulting Period
defined in Section 4 below (and will not be kept in Bordes’ possession or
delivered to anyone else). For purposes of this Agreement, “Personal Property”
includes, without limitation, all books, manuals, records, reports, notes,
contracts, lists, blueprints, and other documents, or materials, or copies
thereof (including computer files), keys, building card keys, company credit
cards, telephone calling cards, computer hardware and software, laptop
computers, docking stations, cellular and portable telephone equipment, personal
digital assistant (PDA) devices and all other proprietary information relating
to the business of Kubient or its Affiliates (as defined herein). Following
termination, Bordes shall not retain any written or other tangible material
containing any proprietary information of Kubient or its Affiliates.

 



 

 

 

2.       Separation Payments and Benefits.

 

(a)       Expense Reimbursement. Bordes has presented or will present evidence
of all expenditures incurred while employed by Kubient that may be reimbursed
under Kubient’s business expense reimbursement policy. Kubient will promptly
provide full reimbursement of any such expenses that are outstanding on the
Separation Date. With respect to expenses incurred as a consultant under Section
4, Kubient will reimburse all business expenses over $100 in each instance that
are approved in advance by Kubient in writing.

 

(b)       Kubient Benefits. The parties acknowledge that Bordes is participating
in certain employee health, welfare, retirement and fringe benefit plans
maintained by Kubient or an Affiliate (collectively, the "Employee Plans").
Bordes’ rights under the Employee Plans on and after the Separation Date shall
be determined under the terms of the Employee Plans, except as modified in
Section 2(c). Bordes’ resignation of employment on the Separation Date is
intended to be a separation from service under the Employee Plans. The waiver or
settlement of rights herein are not intended to include a waiver of amounts due,
payable or owing under the Employee Plans.

 

(c)       Payments on Separation. Conditioned on fulfilling his obligations
under this Agreement, and offered as consideration for the waiver and release of
claims described in Section 6, Bordes shall receive the following payments and
benefits:

 

(i)$265,000 in separation pay.

 

(ii)$40,000 as a bonus for contributions to Kubient’s initial public offering of
securities.

 

(iii)Under the Employee Plans, Bordes is entitled to elect continuation of
health benefits for a period of up to 18 months following the Separation Date
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). If
Bordes elects to receive such COBRA continuation coverage, Kubient will either
waive or reimburse Bordes for the COBRA premium for a period of up to 12 months
following the Separation Date or, if sooner, until Bordes is no longer eligible
for COBRA continuation coverage. Thereafter, Bordes may continue such COBRA
continuation coverage as provided for under the Employee Plans.

 

(d)       Tax Withholdings. The payments payable to Bordes under this Agreement
are subject to reduction to satisfy any and all applicable standard federal,
state and local withholding obligations and any other required withholdings.

 

3.       Equity Incentive Awards. The parties acknowledge that Bordes holds
certain stock incentive awards that were issued under the Kubient, Inc. 2017
Equity Incentive Plan (the “Equity Incentive Plan”). Bordes rights under those
awards will be governed by the terms of the Equity Incentive Plan and the terms
of related award agreements between Bordes and Kubient with respect thereto. As
additional consideration in exchange for Bordes release and waiver of claims
under Section 6, Kubient has taken or will take appropriate action to grant
Bordes an award of 15,000 shares of Kubient common stock under the terms of the
Equity Incentive Plan, provided that Kubient will retain a number of shares that
have a value equivalent to the amount of required tax withholdings on the award.

 



2

 

 

4.       Consulting Services. Bordes is hereby retained by Kubient to provide
personal consulting services for the period commencing immediately after the
Separation Date through April 30, 2021 (the “Consulting Period”). The Consulting
Period may be extended or renewed for any additional period upon the mutual
consent of the parties in writing.

 

(a)       Nature of Services. Bordes will consult with Kubient in matters
related to his former employment as the Chief Executive Officer and the
transition of his duties to the successor identified by Kubient. Such duties
will include (i) advising an interim or non-interim Chief Executive Officer of
Kubient on historical matters and training and advising such successor in
becoming competent to manage the duties and responsibilities he has as Chief
Executive Officer, (ii) consult with the Chief Executive Officer of Kubient with
respect to marketing issues and opportunities, and (iii) refer opportunities for
business relationships to the Chief Executive Officer and/or the board of
directors of Kubient.

 

(b)       Location and Availability. Bordes shall be available at reasonable
times as reasonably needed for conferences, meetings and appearances during
normal business hours, primarily at Kubient’s headquarter offices in New York,
New York, or through teleconference or video conference as reasonable under the
circumstances. Bordes shall be free to pursue business opportunities and other
activities that are consistent with his obligations in this Section 4 and that
do not conflict with his obligations under the Confidentiality Agreement.

 

(c)       Compensation. Bordes will be paid $15,000 per month paid in advance on
the first of each month for services performed during the Consulting Period.
Facilities at Kubient’s offices for Bordes work as a consultant shall be
available as agreed upon with the Chief Executive Officer.

 

(d)       Hold Harmless. Bordes will indemnify and hold Kubient harmless for any
loss or damage to Kubient resulting from Bordes’ willful misconduct or from
recklessness or gross negligence in the performance of his consulting duties
during the Consulting Period.

 

5.       Restrictive Covenants.

 

(a)       Incorporation of Confidentiality Agreement. The parties shall continue
to be bound by the terms of the Confidentiality Agreement following the
Separation Date. The Confidentiality Agreement is attached hereto as Exhibit A
and in fully incorporated into this Agreement by reference. In addition to the
restrictions set forth in Section 5(d) of the Confidentiality Agreement, Bordes
will not engage or hire any employee of Kubient or its Affiliates for a period
of 12 months following the Separation Date.

 

(b)       Mutual Non-Disparagement. Bordes agrees that Bordes will not
intentionally make any disparaging or detrimental public comments about Kubient,
any of its officers, directors, employees, Affiliates, agents, customers and
business relationships, nor will Bordes authorize, encourage or participate with
anyone on Bordes’ behalf to make such statements. In consideration of the
foregoing, Kubient will not authorize or direct any disparaging or detrimental
public comments about Bordes. Nothing in this Agreement shall preclude either
party from fulfilling any duty or obligation that they may have at law; from
responding to any subpoena or official inquiry from any court or government
agency, including providing truthful testimony; providing documents subpoenaed
or requested; or otherwise cooperating in good faith with any court proceeding
or investigation; or from taking any reasonable actions to enforce their
respective rights under this Agreement. Each party will notify the other party
in the event of receiving a subpoena or official inquiry from a court or
governmental agency seeking information that may be subject to Sections 5(b) or
5(c) or that may constitute information covered by the Confidentiality
Agreement.

 



3

 

 

(c)       Non-Enforcement for Permitted Activities. Nothing contained in this
Agreement or the Confidentiality Agreement limits Bordes’ ability to file a
charge or complaint with any federal, state or local governmental agency or
commission (“Governmental Agencies”), as permitted under Securities and Exchange
Commission Rule 21F-17, 17 C.F.R. §240.21F-17(a) (“Rule 21F-17”). Bordes
acknowledges and understands that this Agreement does not limit his ability to
communicate with any Governmental Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information. Kubient will take no
enforcement action against Bordes described in this Agreement in the event that
Bordes validly engages in the conduct described in Rule 21F-17.

 

(d)       Reasonableness of Restrictions. Bordes specifically acknowledges that
the restrictions contained in this Section 5 and the Confidentiality Agreement
as to time and manner of the restrictions are reasonable and necessary to
protect the legitimate business interests of Kubient and its Affiliates.

 

(e)       Remedies. Bordes and Kubient agree that Bordes’ breach of any of the
provisions of Section 5 or the Confidentiality Agreement will result in
irreparable harm to Kubient, that no adequate remedy at law is available, and
that Kubient shall be entitled to injunctive relief; provided, however, nothing
herein shall prevent Kubient from pursuing any other remedies at law or at
equity available to it. Should a court of competent jurisdiction declare any of
the covenants set forth in Section 5 or the Confidentiality Agreement to be
unenforceable, the court shall be empowered to modify or reform such covenants
so as to provide relief reasonably necessary to protect the legitimate business
interests of Kubient and to award injunctive relief, or damages, or both, to
which Kubient may be entitled. If any provision of this Agreement is declared by
a court of competent jurisdiction to be invalid, Kubient and Bordes agree that
such declaration shall not affect the validity of the other provisions of this
Agreement. If any provision of this Agreement is capable of two constructions,
one of which would render the provision void and the other of which would render
the provision valid, then the provision shall have the construction which
renders it valid.

 

6.       Release and Waiver of Claims.

 

(a)       Claims Released by Bordes. As of the date of the execution of this
Agreement, in consideration of the payments, benefits, and other consideration
provided to Bordes under this Agreement, Bordes hereby releases and forever
discharges Kubient and all of its Affiliates, each of their owners, officers,
directors, employees, service providers, agents, stockholders, representatives,
and their successors and assigns (each a “Kubient Entity” or, collectively,
"Kubient Entities"), from any and all charges, complaints, obligations,
liabilities, promises, agreements, rights, claims, debts, expenses or demands
Bordes now has or may have, arising at any time on or before the date hereof,
based on his employment with Kubient or the termination of that employment or
any positions, including directorships, with Kubient or any of its Affiliates.
This includes a release of any and all rights, claims or demands Bordes has or
may have, whether known or unknown, under the Age Discrimination in Employment
Act, which prohibits age discrimination in employment; Title VII of the Civil
Rights Act of 1964, which prohibits discrimination in employment based on race,
color, national origin, religion or sex; the Equal Pay Act, which prohibits
paying men and women unequal pay for equal work; the Americans with Disabilities
Act; the Family and Medical Leave Act; or under any other federal, state or
local laws or regulations regarding employment or termination of employment.
This also includes a release by Bordes of any claims for wrongful discharge
under any statute, rule, or regulation or under the common law.

 



4

 

 

(b)       Review of Release. By signing below, Bordes hereby acknowledges and
represents that he has been given 21 days to review and consider whether to sign
this Agreement, or that he waives such period, and has been advised by Kubient
to consult with an attorney and his personal advisors before doing so. Bordes
understands and agrees that by signing this Agreement, Bordes gives up any and
all rights Bordes may have to recover damages against Kubient or any other
Kubient Entity, subject to the exception provided in Section 6(c). Bordes hereby
acknowledges that he is voluntarily entering into this Agreement of his own free
will, free of any coercion, pressure or duress, that he understands the terms
and conditions of this Agreement, and that he is knowingly releasing each of
Kubient Entities in accordance with the terms contained herein. Bordes further
acknowledges that he is receiving consideration under this Agreement beyond
anything of value to which he is already entitled.

 

(c)       Right of Revocation. Bordes acknowledges that he has been advised by
Kubient that he has seven days after signing this Agreement within which to
revoke his signature, that neither Kubient nor any other person is obligated to
provide any benefits to him pursuant to the Agreement until eight days have
passed, and then only if he has not revoked his signature. Any such revocation
must be received by Kubient within the seven day revocation period to be
effective, and that such a revocation may only be sent by electronic delivery or
facsimile to Kubient, attention General Counsel. The parties agree that in the
event Bordes revokes his signature within such seven-day period, Bordes’
resignation shall remain effective on the Separation Date but that this
Agreement shall otherwise be void ab initio.

 

(d)       Rights Not Released or Waived. Notwithstanding the foregoing, by
executing this Agreement, neither Bordes nor Kubient will have relinquished his
or its rights to enforce the provisions of this Agreement, the Employee Plans or
the Equity Incentive Plan.

 

(e)       Non-Admission. The parties acknowledge that this Agreement does not
constitute an admission by Bordes or Kubient of any violation of any employment
law, regulation, ordinance, or administrative procedure, or any other federal,
state, or local law, common law, regulation or ordinance, liability for which is
expressly denied.

 

7.       Cooperation. The parties recognize that Bordes may be named as a
defendant in legal actions with respect to his role as an officer of Kubient.
Kubient shall continue to cover Bordes under any director's and officer's
liability insurance policy that it maintains with respect to such claims against
Bordes in such capacities for six years following the date hereof, which
coverage shall be at the same level as Kubient provides to its senior
executives. Bordes agrees that he will participate in, and cooperate with, such
defense without additional compensation from Kubient, provided, that Kubient
will reimburse Bordes with respect to any expense incurred by Bordes as the
result of participating in, and cooperating with, such defense. Bordes further
agrees to provide his full cooperation with Kubient or any of Kubient Entities
in the defense or prosecution of one or more existing or future court actions,
governmental investigations, arbitrations, mediations or other legal, equitable
or business matters or proceedings which involve Kubient Entities. Bordes
acknowledges and understands that his obligations of cooperation under this
Section are not limited in time and may include, but shall not be limited to,
the need for or availability for testimony in deposition, affidavit, trial,
mediation or arbitration, as well as preparation for that testimony, and
consultation for other business matters unrelated to litigation. Bordes will be
available at Kubient’s reasonable request for any meetings or conferences deemed
necessary in preparation for the defense or prosecution of any such matters or
proceedings.

 

8.       Representations. As a material inducement to Kubient to enter into this
Agreement, Bordes hereby makes the following representations:

 

(a)       Document Review. Bordes has read all of the terms of this Agreement,
including the fact that his employment relationship with Kubient shall be
permanently and irrevocably terminated as of the Separation Date, other than
with respect to the consulting services contemplated during the Consulting
Period, and that this Agreement releases Kubient and all Kubient Entities
forever from any legal action arising from that employment relationship and the
termination of that relationship. Bordes acknowledges that he has been advised
to seek legal advice and that he has signed this Agreement of his own free will
and in exchange for the consideration to be given which is acknowledged to be
adequate and satisfactory and in excess of anything he might be entitled
otherwise to receive. Bordes represents and warrants that he is competent to
execute this Agreement.

 



5

 

 

(b)       Covenant Not to Sue. Except with respect to any activities that are
protected under Rule 21F-17, Bordes has not filed any complaints or charges
against any Kubient Entity or insurers with any local, state or federal agency
or court related to his employment or termination of employment Kubient, and
will not do so at any time hereafter.

 

9.       Miscellaneous.

 

(a)       Notices. Any notice under this Agreement must be in writing and given
by certified or registered mail, postage prepaid, addressed to the party or
parties to be notified with return receipt requested, electronic mail, or by
delivering the notice in person, to the relevant address set forth below, or to
such other address as the recipient of such notice or communication has
specified in writing to the other party hereto in accordance with this Section:

 

If to Kubient to:

 

Kubient, Inc.

Chief Executive Officer

330 7th Avenue

New York, NY 10001

paul@kubient.com

 

If to Bordes, to:

 

Peter Bordes

58 West 9th Street

New York, NY 10011

 

(b)       No Offset. No payment under this Agreement will be subject to offset
or reduction attributable to any amount Bordes may owe to Kubient or any other
person, except as required by law.

 

(c)       Compliance with Section 409A. The parties acknowledge and agree that,
to the extent applicable, this Agreement shall be interpreted in accordance
with, and the parties agree to use their best efforts to achieve timely
compliance with, Section 409A of the Internal Revenue Code and the Department of
Treasury Regulations and other interpretive guidance issued thereunder (“Section
409A”), including without limitation any such regulations or other guidance that
may be issued after the Effective Date. Notwithstanding any provision of this
Agreement to the contrary, in the event that Kubient determines that any
compensation or benefits payable or provided hereunder may be subject to Section
409A, Kubient reserves the right (without any obligation to do so or to
indemnify Bordes for failure to do so) to adopt such limited amendments to this
Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Kubient reasonably determines are
necessary or appropriate to (a) exempt the compensation and benefits payable
under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (b) comply with the requirements of Section 409A.

 



6

 

 

(d)       Entire Agreement. The parties have executed this Agreement based upon
the express terms and provisions set forth herein and have not relied on any
communications or representations, oral or written, which are not set forth in
this Agreement. Except with respect to the Employee Plans and the
Confidentiality Agreement, and any other agreement specifically referenced
herein, this Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any and all prior agreements or understandings
between the parties hereto pertaining to the subject matter hereof.

 

(e)       Amendment. This Agreement may be amended in writing at any time by
mutual agreement.

 

(f)       Choice of Law. This Agreement and the performance hereof will be
construed and governed in accordance with the internal laws of the New York,
without regard to its choice of law principles, except to the extent that
federal law controls or preempts state law. Any litigation based hereon, or
arising out of, under, or in connection with, this agreement, or any course of
conduct, course of dealing, statements (whether oral or written) or actions of
any party herein, shall be brought and maintained exclusively in the federal or
state courts of the state of New York that are located in New York County, New
York. Each party hereby irrevocably consents to the service of process of any of
the aforementioned courts in any such suit, action or proceeding by the mailing
of copies thereof in accordance with Section 9(a) (but not by electronic mail).

 

(g)       Successors and Assigns. The obligations, duties and responsibilities
of Bordes under this Agreement are personal and shall not be assignable. In the
event of Bordes’ death or disability, the release contained in this Agreement
shall be binding on, and the terms of this Agreement shall be enforceable by,
Bordes’ estate, executors or legal representatives.

 

(h)       Waiver of Provisions. Any waiver of any terms and conditions hereof
must be in writing and signed by the parties hereto. The waiver of any of the
terms and conditions of this Agreement shall not be construed as a waiver of any
subsequent breach of the same or any other terms and conditions hereof.

 

(i)       Severability. The provisions of this Agreement and the benefits and
amounts payable hereunder shall be deemed severable, and if any portion shall be
held invalid, illegal or enforceable for any reason, the remainder of this
Agreement and/or benefit or payment shall be effective and binding upon the
parties.

 

(j)       Attorneys’ Fees. In the event Kubient or Bordes breaches any term or
provision of this Agreement and the other party employs an attorney or attorneys
to enforce the terms of this Agreement, then upon a finding by a court of
competent jurisdiction, the breaching or defaulting party agrees to pay the
other party the reasonable attorneys’ fees and costs incurred to enforce this
Agreement.

 

(k)       Counterparts. This Agreement may be executed in multiple counterparts,
each of which will be deemed an original, and all of which together will
constitute one and the same instrument.

 

 

[signature page follows]

 



7

 

 

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 

 

 

  /s/ Peter Bordes   Peter Bordes       KUBIENT, INC.                   /s/ Paul
Roberts   Paul Roberts   Chief Strategy Officer, Chairman

 

 



8

 